Citation Nr: 9917716	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  93-00 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension.

2.  Entitlement to an increased rating for right recurrent 
nephrolithiasis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
August 1969.

This appeal arises from a November 1990, Department of 
Veterans Affairs (VARO), San Juan, Puerto Rico rating 
decision, which granted the appellant entitlement to service 
connection for right renal nephrolithiasis, evaluated as 0 
percent disabling, and denied entitlement to service 
connection for arterial hypertension.  A hearing officer 
subsequently granted the appellant an increased rating for 
his right renal nephrolithiasis from 0 to 10 percent 
disabling.

The Board remanded the appellant's claim for further 
development in an October 1994 decision.  Additional 
development was completed and the appellant's claim has been 
returned to the Board for further adjudication.

FINDINGS OF FACT

1.  The appellant served on active duty from January 1968 to 
August 1969.

2.  The appellant first manifested arterial hypertension years 
after his military service.

3.  Competent medical evidence does not indicate that his 
currently diagnosed arterial hypertension is the result of his 
service-connected right renal nephrolithiasis.

5.  Current manifestations of the appellant's right renal 
nephrolithiasis include no more than an occasional colic, 
approximately 6 or 7 times over a the past 30-year period, 
without infection or catheter drainage.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
arterial hypertension.  38 U.S.C.A. §§ 1101, 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.309, 3.310 (1998).

2.  Current manifestations of the appellant's service-
connected right renal nephrolithiasis are no more than 10 
percent disabling.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.115a 
Diagnostic Codes 7508, 7509 (1993); 38 C.F.R. § 4.115a 
Diagnostic Codes 7508, 7509 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

1.  Entitlement to service connection for arterial 
hypertension.

The appellant is seeking service connection for arterial 
hypertension.  Under pertinent law and VA regulations, service 
connection may be granted if arterial hypertension was 
incurred or aggravated during service, or if it manifested to 
a compensable degree within one year of service, or as the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.309, 
3.310 (1998).  It is not necessary to have a diagnosis of a 
particular disability during service, but it is necessary to 
have manifestations sufficient to establish that a disability 
was present.  38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

The Board will first review the appellant's pertinent medical 
history regarding his claim for service-connection.

Service medical records are completely devoid of any 
complaints or findings referable to arterial hypertension.  
The appellant described his health as "[g]ood" at the time 
of his August 1969 military separation examination and his 
blood pressure was reportedly 120/70.

August 1987 entries from Caguas Regional Hospital reported 
that the appellant had a blood pressure reading of 140/100.  A 
provisional diagnosis of renal lithiasis was provided. 

A VA examination was conducted in September 1990.  The 
appellant had blood pressure readings of 140/100, 144/98 and 
146/96.  Diagnoses included nephrolithiasis and arterial 
hypertension.

An April 1991 statement from the appellant's private 
physician, Roberto Correa Ayala, M.D. was submitted.  Dr. 
Correa Ayala reported that he treated the appellant in 
February 1977 because of a headache.  His blood pressure was 
130/104 on that date.  His weight was 241 pounds.  He was 
prescribed medication and a reducing diet.  During his next 
visit, later that same month, his blood pressure was 110/70 
and his weight was 233 pounds.  His EKG was normal.

An VA medical opinion was obtained in May 1991 regarding 
whether an etiological relationship existed between the 
appellant's nephrolithiasis and arterial hypertension.  The 
physician reported that the appellant was first found to have 
had nephrolithiasis in "1961" [sic] and since then had 
passed at least 6 more stones.  On the other hand, arterial 
hypertension had been discovered recently based on blood 
pressure readings reported during the appellant's September 
1990 VA examination.  The physician reported that the 
"possibility of a causal relationship between these problems, 
nephrolithiasis, and arterial hypertension, should be 
considered probable if there were some evidence of diminished 
renal function."  However, the physician did not find any 
such evidence in the appellant's record and found, in his 
opinion, that there was "no causal relationship" between the 
appellant's nephrolithiasis and his recently discovered 
arterial hypertension.

At his October 1991 hearing on appeal, the appellant and his 
wife testified regarding the appellant's arterial 
hypertension.  His wife claimed that she had been married to 
the appellant since 1974.  She claimed that he always had a 
lot of headaches and chest pains.  She assumed that he had 
high blood pressure, but he refused to go to a doctor.  She 
claimed that he had been treated for high blood pressure and 
the renal disorder since 1977.  She claimed that he had an 
episode of high blood pressure in 1975, but they were unable 
to obtain evidence of that.  The appellant claimed that he was 
told that he had high blood pressure in "1987."  The doctor 
further told him that he was obese and had to lose weight.  He 
also claimed that prior to "1977" he had headaches.  

VA treatment records, dated from August 1990 to December 1990, 
were submitted.  An August 1990 chest x-ray revealed marked 
cardiomegaly with left ventricular preponderance.  An 
electrocardiogram revealed sinus bradycardia, but was 
otherwise normal.  An Agent Orange examination was conducted 
in September 1990.  The appellant's blood pressure was 110/90.  
No findings referable to hypertension were indicated.

Analysis

The Board finds that the evidence does not establish that 
arterial hypertension was incurred or aggravated during 
service, within one year thereafter, or as the result of any 
service-connected disability.  In so finding, the Board places 
emphasis on the appellant's military records which are 
negative for any findings of hypertension; his post service 
medical records which first indicate high blood pressure 
associated with obesity in February 1977; and the May 1991 
medical opinion from the VA examiner which specifically 
indicated no probable causal relationship between the 
appellant's arterial hypertension and his nephrolithiasis.  

Since there is no objective medical evidence to establish that 
the appellant currently has arterial hypertension that 
originally manifested or was aggravated during service, within 
one year, or as a result of his service-connected 
nephrolithiasis, it is found that the claim presented is not 
well grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 143 
(1992) (lack of evidence of the claimed disability related to 
in-service incurrence or aggravation).  Therefore, VA's duty 
to assist the appellant in the development of this issue is 
not for application.  

Further, the appellant's and his wife's general contentions of 
record are of insufficient probative value so as to be 
dispositive of the issue presented on appeal.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (holding that the Board is 
not required to entertain unsupported lay speculation on 
medical issues).  Although the appellant and his wife claim 
that he currently has arterial hypertension that originally 
manifested during service or as the result of his 
nephrolithiasis, their assertions of medical diagnoses and 
opinions on causation alone are not probative.  See also, 
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has 
arterial hypertension that was incurred or aggravated during 
service, within one year thereafter, or as the result of a 
service-connected disability.  Additionally, by this decision, 
the Board is informing the appellant of what is necessary to 
make his claim well grounded.

INCREASED RATING

2.  Entitlement to an increased rating for right recurrent 
nephrolithiasis, currently evaluated as 10 percent disabling.

Regarding the appellant's claim for an increased rating, the 
Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1998) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The Board will first review the appellant's pertinent history.

Service medical records reveal that the appellant passed a 
renal stone during service in June 1969, and a diagnosis of 
ureterolithiasis was provided at the time of his August 1969 
military separation examination.

August 1987 entries from Caguas Regional Hospital reported 
that the appellant provided a history of renal lithiasis times 
5.  A provisional diagnosis of renal lithiasis was provided. 

September 1987 treatment records from the San Juan Health 
Center reported that the appellant was treated for a kidney 
stone, categorized as a calcium stone based upon analysis.

A VA examination was conducted in September 1990.  The 
appellant provided a history of nephrolithiasis and explained 
that he had passed several stones.  He reported the first one 
was during service and claimed that he had passed stones on 
approximately 6 occasions since with brief hospitalizations on 
2 of those occasions.  He indicated that he was seen at the 
San Juan Health Center on 4 occasions and placed on a low 
calcium diet after stone analysis.  A kidney ultrasound biopsy 
revealed a very small 2 to 3 mm. calcification projecting over 
the upper pole of the right kidney, with a similar small 
calcification over the lower pole consistent with right 
nephrolithiasis.  The left kidney is partially obscured by 
overlying fecal material and gas and could not be evaluated 
for a small caliculi.  Although calcifications were not 
distinctly seen, there were calcific densities at both sides 
of the pelvis, felt to be vascular type calcifications.  The 
gas pattern was normal with no evidence of masses or 
obstructions.  The impression was right nephrolithiasis.  
Diagnoses included nephrolithiasis.

The RO granted the appellant entitlement to service connection 
for recurrent right nephrolithiasis, evaluated as 0 percent 
disabling, in a November 1990 rating decision.

An April 1991 statement from the appellant's private 
physician, Roberto Correa Ayala, M.D. was submitted.  Dr. 
Correa Ayala reported that he treated the appellant for a 
renal colic in November 1977. 

At his October 1991 hearing on appeal, the appellant and his 
wife testified regarding his kidney stones.  His wife claimed 
that the appellant had been treated for his renal disorder 
since 1977.  The appellant testified that he passed a kidney 
stone while in Vietnam and had experienced 6 or 7 episodes 
since service.  The appellant denied frequent pains because of 
kidney stones.

The hearing officer granted the appellant an increased 
disability rating from 0 to 10 percent in his October 1991 
decision.

A VA examination was conducted in April 1996.  The appellant 
provided a history of kidney urinary stones.  The urinary 
stones passed spontaneously.  The last episode was reportedly 
in August 1995, at home.  He claimed that he did not visit the 
hospital at that time.  The appellant complained of occasional 
difficulty voiding, and nocturia 2 to 3 times.  The most 
recent intravenous pyelogram, performed in June 1993, was 
negative.  The appellant had no need for catheter drainage.  
An abdominal sonogram revealed that his kidneys were free of 
cysts and abnormal calcification or hydronephrosis.  The 
impression was, specifically, no nephrolithiasis seen.  

Analysis

Initially, the Board notes that the pertinent regulations 
governing evaluations for nephrolithiasis were amended, 
effective in 1994.  Although the changes are not substantial, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  

Prior to certifying the case to the Board, the RO 
readjudicated the appellant's claim with consideration of the 
amended rating criteria for nephrolithiasis.  See Rating 
Supplemental Statement of the Case dated in September 1998.  
Based on all of the above-cited evidence, including the most 
recent VA examination, the RO concluded that an increased 
rating above 10 percent under the amended criteria was not in 
order.

Prior to February 1994, the criteria for nephrolithiasis were 
as follows:

Nephrolithiasis.
Rate as hydronephrosis (calculus in 
kidney required; staghorn or multiple 
stones filling pelvis of kidney, rate 30 
percent)

Hydronephrosis.
Severe; with infection or involvement of 
the other kidney.
Rate as absence of one kidney with 
nephritis,
infection or pathology of the other.
Moderately severe; frequent attacks 
of colic with infection 
(pyonephrosis), kidney function 
greatly impaired...................................30 
percent
Moderate; frequent attacks of colic, 
requiring catheter 
drainage.........................20 percent
Mild; only an occasional attack of 
colic, not infected and not 
requiring catheter drainage......
.............................................10 percent

38 C.F.R. § 4.115a Diagnostic Codes 7508, 7509 (1993).  As 
amended the regulation reads:
Nephrolithiasis:
Rate as hydronephrosis, except for 
recurrent stone formation requiring one 
or more of the following:
1. diet therapy
2. drug therapy
3. invasive or non-invasive procedures 
more than two times/year..........................................30 
percent

Hydronephrosis:
Severe; Rate as renal dysfunction.
Frequent attacks of colic with infection 
(pyonephrosis), kidney function 
impaired........................30 percent
Frequent attacks of colic, requiring 
catheter 
drainage............................................20 percent
Only an occasional attack of colic, not 
infected and not requiring catheter 
drainage......................10 percent

38 C.F.R. § 4.115b Diagnostic Codes 7508, 7509 (1998). 

It must be noted that terms such as "severe" are not defined 
in VA regulations.  Rather than applying an inflexible 
formula, it is incumbent upon the Board to arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1998).  It should also be noted 
that the use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

Application of either the 1993 or 1998 regulations shows that 
medical evidence as to the severity of the appellant's 
service-connected nephrolithiasis is insufficient to support a 
finding of functional impairment which is greater than the 
currently assigned 10 percent disability rating.  

A review of the evidence of record does not demonstrate that 
the appellant's nephrolithiasis warranted a rating greater 
than 10 percent under the old criteria.  Manifestations of his 
service connected nephrolithiasis were no more than mild with 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  Likewise, under the current 
criteria, no more than a 10 percent disability rating is 
warranted for only an occasional attack of colic, not infected 
and not requiring catheter drainage. 

In so finding, under both criteria, the Board places emphasis 
upon the appellant's post service medical treatment records 
and history provided by the appellant of only 6 to 7 episodes 
of kidney stones since service, and his April 1996 VA 
examination which indicated that no nephrolithiasis was seen.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1998).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).


ORDER

Service connection for arterial hypertension is denied.

An increased rating for right recurrent nephrolithiasis is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

